IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30339
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MICHAEL VAQUERO,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                     USDC No. 95-CV-2018 B M2
                        - - - - - - - - - -
                           April 4, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

      Federal prisoner Michael Vaquero appeals the district

court’s denial of his motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.   He argues that trial

counsel Scott Iles rendered ineffective assistance at trial by:

1)   failing to adequately consult with Vaquero regarding plea

offer; 2)   failing to file any pretrial motions; 3)   failing to

subpoena codefendant Jesus Blanco to testify for Vaquero;

      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30339
                               - 2 -

4)   failing to request that the district court sever Vaquero from

his codefendants; 5)   failing to object to the Government’s

efforts to introduce evidence of codefendants Herman Mouton’s and

Clarence Taylor’s prior acts under Fed. R. Evid. 404(b) or file a

limiting instruction; and 6) failing to pursue the defense of

“outrageous governmental misconduct.”     Our review of the record

reveals no error.   Accordingly, we affirm for essentially the

same reasons given by the district court.     See United States v.

Vaquero, No. 95-CV-2018 B M2 (M.D. La. March 6, 1996.

     Vaquero also argues that the district court should have

granted his request for an evidentiary hearing.    As the record is

sufficient for review of Vaquero’s claims, the district court did

not err by refusing to hold an evidentiary hearing.     See United

States v. Smith, 915 F.2d 959, 964 (5th Cir. 1990).

     To the extent that a certificate of appealability (COA) is

required, we construe Vaquero’s notice of appeal as an

application for COA and DENY the motion.

     AFFIRMED.